Citation Nr: 0802453	
Decision Date: 01/23/08    Archive Date: 01/30/08

DOCKET NO.  05-35 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
patellofemoral disease of the left knee.

2.  Entitlement to a rating in excess of 10 percent for 
patellofemoral disease of the right knee.  

3.  Entitlement to a rating in excess of 10 percent for 
degenerative joint disease of the left knee.

4.  Entitlement to a rating in excess of 10 percent for 
degenerative joint disease of the right knee.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The veteran served on active duty from September 1987 to 
February 1989.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in May 2005, a statement 
of the case was issued in August 2005, and a substantive 
appeal was received in November 2005.  The veteran presented 
testimony at an RO hearing in June 2005.  A transcript of the 
hearing is associated with the veteran's claims folder. 

During the course of the appeal, the RO assigned a temporary 
total rating effective November 20, 2006, based on surgical 
treatment for a service connected disability (patellofemoral 
disease of the right knee) requiring convalescence.  The 10 
percent rating for patellofemoral disease of the right knee 
was resumed effective January 1, 2007.  The RO also assigned 
a temporary total rating effective March 24, 2005, based on 
surgical treatment for a service connected disability 
(patellofemoral disease of the left knee) requiring 
convalescence.  The 20 percent rating for patellofemoral 
disease of the left knee was resumed effective June 1, 2005.

The issues of entitlements to increased ratings for 
patellofemoral disease of the right knee, for patellofemoral 
disease of the left knee, and for degenerative joint disease 
of the right knee are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's service-connected degenerative joint disease of 
the left knee productive of pain which effectively limits 
flexion to 80 degrees, but does not limit extension.   


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation in 
excess of 10 percent for the veteran's service-connected 
degenerative joint disease of the left knee have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 
4, including § 4.7 and Code 5003-5010, 5260-5261 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a 
claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a 
letter dated October 2004.   

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

While the notification did not advise the veteran of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection, the RO sent the veteran a March 
2006 correspondence that fully complied with Dingess.  
Accordingly, any defect with respect to that aspect of the 
notice requirement is rendered moot.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993). 

With respect to the issue of an increased rating for 
degenerative joint disease of the left knee which is 
addressed on the merits in the following decision, the Board 
finds that all required assistance has been furnished to the 
veteran.  It appears that all pertinent medical records have 
been obtained, and the veteran has been afforded a VA 
examination which the Board finds to have been adequate for 
purposes of evaluating this particular disability.    

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Increased Ratings

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).   
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 
19, 2007).  The analysis in the following decision is 
therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.

Degenerative Joint Disease of the Left Knee

A review of rating decisions, the statement of the case, and 
supplemental statements of the case reveals that the RO has 
rated the service-connected degenerative joint disease of the 
left knee under criteria related to range of motion.  

Pursuant to Diagnostic Code 5010, degenerative joint disease 
is to be rated as analogous to degenerative arthritis under 
38 C.F.R. § 4.71a, Diagnostic Code 5003. Under this Code, 
degenerative arthritis, established by X-ray findings, will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  However, when limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each major joint or groups of minor joints 
affected by limitation of motion, to be combined, not added 
under Diagnostic Code 5003. 38 C.F.R. § 4.71a; see also 
Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion. Id.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation will 
be assigned where there is X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups.  
A 20 percent evaluation will be assigned where there is X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and there are occasional 
incapacitating exacerbations.  NOTE (2): The 20 percent and 
10 percent ratings based on X-ray findings will not be 
utilized in rating conditions listed under Diagnostic Codes 
5013 to 5024, inclusive. 38 C.F.R. § 4.71a.

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5260, a 10 
percent rating is warranted for leg flexion limited to 45 
degrees.  A 20 percent rating is warranted for leg flexion 
limited to 30 degrees.  A 30 percent rating is warranted for 
leg flexion limited to 15 degrees.

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5261, a 10 
percent rating is warranted for leg extension limited to 10 
degrees.  A 20 percent rating is warranted for leg extension 
limited to 15 degrees.  A 30 percent rating is warranted for 
leg extension limited to 20 degrees.  A 40 percent rating is 
warranted for leg extension limited to 30 degrees.  A 50 
percent rating is warranted for leg extension limited to 45 
degrees.  

Separate ratings under Diagnostic Code 5260 (leg, limitation 
of flexion) and Diagnostic Code 5261 (leg, limitation of 
extension), both codified at 38 C.F.R. §4.71a, may be 
assigned for disability of the same joint.  See VAOPGCPREC 9- 
2004.

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

The veteran underwent a VA examination in February 2005.  He 
complained of constant pain on a daily basis treated by 
medication and knee braces.  He reported no increased 
limitations with flare-ups or with repetitive motion.  Upon 
examination, the examiner noted that the veteran walked 
slowly.  He could flex the left leg 80 degrees with pain.  He 
had 0 degrees of extension.  He had effusion of both knees.  
Joint lines were tender.  The examiner could not detect any 
collateral weakness.  The cruciate and collaterals appeared 
to be intact.  He had negative Lachman's and McMurray's.  
There was no active weakness, fatigue, or incoordination.  

The veteran underwent another VA examination in August 2006.  
He continued to complain of pain, swelling, and locking.  He 
reported no increased limitations upon flare-ups or 
repetitive motion; but stated that he suffers from 
instability and falls.  He uses a brace and a cane.  He 
reported no excess fatigability or lack of endurance.  
Examination of the left knee revealed multiple arthroscopic 
sites, which were healed.  The veteran could actively flex 80 
degrees and passively flex 100 degrees with mild pain.  He 
had 0 degrees of extension.  He had marked laxity on varus 
and valgus pressure.  The cruciate and collaterals appeared 
to be intact; and the examiner could not appreciate the 
effusion.  He had negative Lachman's and McMurray's sign.  
With repetitive motion, there was no change in coordination, 
fatigability, endurance, or pain level.  A March 2005 x-ray 
of the left knee showed it to be normal.  

In order to warrant a rating in excess of 10 percent for 
degenerative joint disease of the left knee, the veteran's 
disability must be manifested by leg flexion limited to 30 
degrees, or leg extension limited to 15 degrees.  In his 
February 2005 and August 2006 VA examinations, the veteran 
was able to flex his left leg to 80 degrees with mild pain.  
At his August 2006 examination, he achieved passive flexion 
to 100 degrees.  Moreover, at both VA examinations, the 
veteran was able to achieve extension to 0 degrees.  With 
regard to the DeLuca criteria, the February 2005 and August 
2006 VA clinicians opined that the veteran's left knee 
disability does not cause the veteran to suffer from 
excessive fatigability or incoordination.  There is no 
medical evidence to show that there is any additional loss of 
motion due to pain or flare-ups of pain, supported by 
objective findings, or due to excess fatigability, weakness 
or incoordination, to a degree that supports a rating in 
excess of 10 percent.

The Board finds that the preponderance of the evidence is 
against a rating in excess of 10 percent for the degenerative 
joint disease of the left knee.  As the preponderance of the 
evidence is against this claim, the benefit-of-the-doubt 
doctrine does not apply.   See Gilbert v. Derwinski, 1 Vet. 
App 49 (1990).

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service connected left knee degenerative joint disease  has 
resulted in marked interference with employment or 
necessitated frequent periods of hospitalization.  Under 
these circumstances, the Board finds that the veteran has not 
demonstrated marked interference with employment so as to 
render impractical the application of the regular rating 
schedule standards.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In closing, the Board acknowledges that the veteran also 
complains of left knee instability.  A separate rating for 
left knee disability described as patellofemoral disease has 
been assigned by the RO, and the matter of the proper rating 
to be assigned under diagnostic criteria applicable to that 
disability will be addressed in the future after additional 
development as outlined in the remand section of this 
decision. 


ORDER

Entitlement to a rating in excess of 10 percent for 
degenerative joint disease of the left knee is not warranted.  
To this extent, the appeal is denied. 


REMAND

Subsequent to the most recent VA examination, it appears that 
the veteran has undergone arthroscopic surgery on his right 
knee again in November 2007.  In view of this development, 
the Board believes additional development is necessary. 

Additionally, the record shows that the RO has rated the 
patellofemoral disease of the left knee and the 
patellofemoral disease of the right knee under the provisions 
of Diagnostic Code 5257 which pertain to recurrent 
subluxation or lateral instability.  However, although 
medical reports do reference instability, they do not clearly 
set forth any findings as to whether the instability is 
slight, moderate, or severe.  The record as it stands is 
therefore inadequate to allow for application of the rating 
criteria under Code 5257. 

Accordingly, the case is REMANDED for the following actions:

1. The veteran should be scheduled for a 
VA knee examination.  The claims file 
should be made available to the examiner 
for review.  Any special tests deemed 
medically advisable should be conducted.  
As to each knee, the examiner should 
specifically report whether there is 
evidence of recurrent subluxation or 
lateral instability and, if so, whether 
it is slight, moderate or severe.  The 
examiner should also conduct range of 
motion testing of the right knee and 
indicate (in degrees) the point (if any) 
at which motion is effectively limited by 
pain.  Any additional functional loss due 
to fatigue, incoordination, or weakness 
should also be reported, to include 
expected additional limitation of motion 
during flare-ups.  

2.  After completion of the above, the RO 
should review the expanded record and 
determine if higher ratings are warranted 
for the service-connected degenerative 
joint disease of the right knee, for the 
service-connected patellofemoral disease 
of the right knee, and for the service-
connected patellofemoral disease of the 
left knee  The veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


